 WAUSAU CONCRETE COMPANY, INC.33Employees may communicate directly with the Board'sRegional Office, 2107 ClarkBuilding, 701-717 Liberty Avenue, Pittsburgh 22, Pennsylvania,Telephone No.471-2977, if they have any question concerning this notice or compliance with itsprovisions.Wausau Concrete Company, Inc.andInternational Hod Carriers,Building and Common Laborers Union of America.Case No.18-CA-1469.April 16, 1963DECISION AND ORDEROn January 29,1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief; and the Respondent filed an exception to theTrial Examiner's failure to make a particular fact finding, togetherwith a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDER[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding heard before Trial Examiner Joseph I. Nachman at Wausau,Wisconsin,on November 6 and 7,1962,1 involves allegations that Wausau ConcreteCompany, Inc., herein called Respondent,discriminatorily discharged two employees.No independent Section 8(a) (1) activity is involved.All parties were present at thehearing and were afforded full opportunity to present evidence,to examine and cross-examine witnesses,and to argue orally on the record.Oral argument was presentedby Respondent,both Respondent and the General Counsel submitted briefs, all ofwhich have been duly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:1The original and amended charges were filed on August 2 and September 17, 1962,respectively;the complaint issued September 17, 1962.142 NLRB No. 6. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT21.THE UNFAIR LABOR PRACTICESINVOLVEDA. The Union's organizational activity and Respondent's knowledge thereofRespondent's business is seasonal.The peak season runs from about mid-Aprilto about mid-October.The record does not disclose the precise number of em-ployees in the plant. It does appear that employment varies from 18 to 28 in theconcrete division, andfrom 2to 4 in the corrugated metal department.This isapparently during the peak season.There are some yard, shipping, and receivingemployees, as well as truckdrivers and helpers, but the number of these does notappear.Employees who are laid off during the winter season are offered employ-ment when the weather opens in the spring. Lloyd Dickinson and Kenneth Kelch,the two alleged discriminatees, had worked for Respondent since 1959 and 1960,respectively.As in the past, they were laid off with the advent of the 1961-62winter season, and were called back to work in April 1962.While thus in layoffstatus, they discussed, between themselves, the possibility of organizing Respondent'semployees, and early in June 3 arranged for a representative of the Union to meetwith them.Their first meeting with such representative occurred on June 18, whenMichael McMahon, the Union's organizer, asked Dickinson and Kelch to obtaina list of Respondent's employees.The following day Dickinson and Kelch took downthe names of such employees from timecards kept adjacent to the timeclock, andat the next meeting with McMahon, during the evening of June 25, delivered tohim the requested list of names.At that time a further meeting was scheduled forJune 28. Between June 25 and 28, McMahon attempted to interview Respondent'semployees at their homes, but was only able to talk with three of them.Dickinsonand Kelch invited some seven or eight employees to attend the June 28 meeting.In addition to Dickinson and Kelch, three of Respondent's employees attended theJune 28 meeting.After the last-mentioned meeting, Dickinson and Kelch were givenauthorization cards and told to obtain signatures from the employees.Theydistributed these cards in various portions of the plant, including the lunchroom.Some 22 cards bearing purported signatures of persons employed by Respondentwere returned to McMahon by Dickinson and Kelch.There is no evidence that any supervisor or management official of Respondentobserved any union activity on the part of any of its employees, or that such em-ployees, or any one on their behalf, ever discussed the Union with any representativeofRespondent.Loyal Clark, Respondent's executive vice president and generalmanager, testified that about 2 weeks before Dickinson and Kelch were terminated,he heard a "rumor" that someone was visiting his employees at their homes aboutorganizing for a union.However, Clark denied all knowledge as to who mighthave been engaged in such visiting; whether it was one of his employees or an out-sider; and also denied knowledge of any union activity by his employees prior toJuly 6, the day Dickinson and Kelch were terminated. There is no direct evidencecontrary to the aforementioned testimony of Clark .4II.CONCLUSIONS WITH RESPECT TO COMPANY KNOWLEDGEIt has been consistently held that an indispensable element necessary to supporta conclusion that an employee was discharged in violation of Section 8(a)(3), is2No issue of commerce or labor organization is involved.The complaint alleges and theanswer admits facts which clearly establish that Respondent Is engaged In commerce withinthe meaning of Section2(6) and(7) of the Act, and that International Hod Carriers,Building & Common Laborers Union of America (herein called the Union), is a labororganization within the meaning of Section 2(5) of the Act. I so find.3All dates hereinafter mentioned are in 1962 unless otherwise stated.* In an effort to establish union animus on the part of Respondent, the General CounselIntroduced evidence to the effect that in 1960 a local of the Teamsters filed a petitionseeking certification as the representative of Respondent's employees ; that an election washeld which Teamsters lost; and that when the results of that election became knownClark made a statement to the effect that he would fire any employee who ever attemptedto start a union again.According to Clark, all he said at the time to a group of em-ployees who were standing about talking was: "The election is over, a year must pass be-fore there can be any further action, and you should forget the matter and go back towork."I find it unnecessary to resolve this conflict.Even if I should find that Clarkmade the statement attributed to him as above set forth, I would find it too remote, inpoint of time, to establish that the discharges involved in this proceeding were motivatedby unionanimus. WAUSAU CONCRETE COMPANY, INC.35a finding that the employer had knowledge of the dischargee's union membershipor activities.Minnesota Mining & Manufacturing Company,81 NLRB557; AcmeBoot Manufacturing Company, Inc.,105 NLRB 164;American Dredging Company,123 NLRB 139;United States Air-Conditioning Corporation,128 NLRB 117;U.S.Divers Company,133 NLRB 968;Admiral Linen Service,138 NLRB 361. I findthe evidence detailed above inadequate to establish that Respondent was aware ofor had reason to believe that Dickinson or Kelch were engaging in any activitieson behalf of the Union. There is no showing that Clark ever pursued the "rumor"he heard that someone was visiting the employees at their homes regarding theUnion organizing, or in any way attempted to ascertain whether such "rumor" hadany foundation in fact.There is no showing that any official of Respondent everheard of the several meetings which the employees had with Union OrganizerMcMahon.While Dickinson and Kelch passed out and collected union cards duringworking hours, without any apparent effort to conceal their activities, both admittedthat they had no reason to believe that their conduct was observed by any super-visor or management official.No employees, nor anyone on their behalf, everdiscussed the Union with Respondent. I do not believe the size of the communityin which these events occurred (Wausau, Wisconsin, population about 30,000), northe apparent number of employees in the plant, standing alone, form a sufficientbasis, under the circumstances of this case, to infer that Respondent must have beenaware of the union activities in which Dickinson and Kelch engaged.Accordingly, I find and conclude that the General Counsel has failed to establish,by a preponderance of the evidence, that Respondent terminated Dickinson or Kelchto discourage membership in a labor organization, and I shall recommend that thecomplaint be dismissed in its entirety.5CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of theAct.3. It has not been established by a preponderance of the evidencethatRespondentengaged in unfair labor practices within the meaning of Section 8(a)(3) and (1) ofthe Act as alleged in the complaint.5Respondent contends that it terminated Dickinson because he spent too much timeaway from his work wandering about the shop interfering with the work of others, andterminated Kelch for tardiness and absenteeism.There is some evidence which supportsthese contentions.This is particularly true in the case of Kelch.His timecards, whichare in evidence, show that in the 14 weeks be worked for Respondent during 1962, he waslate 14 minutes ormore on eight occasions, and on three of these occasions he was morethan 2 hours late.He was absent on 3 days, excluding holidays and the week he took offfor his honeymoon.He offered no excusefor theseabsences.There are a number offactors, however, thatarouse some suspicionthat the reasons assigned by Respondent forthe termination of these men was not thetrue reasontherefor.Thus Foreman Krienke,under whose supervisionthese menworked, admitted that he had the same problems withthem in prior years, yet they were recalled in the spring of 1962.Although GeneralManager Clark and Foreman Krienke jointlyreachedthe decision to terminate these men,some10 days prior to actuallayoff,and Krienkeobviously knew the reasons for that de-cision, he did not thereafterwarn the menof theimpendingaction, and when he actuallylaid them off on July 6, told them he knewno reasonfor the layoff and that it was prob-ably temporary.It was notuntil themen talkedto Clark on July 9, that they were toldthat the layoffwas permanent,and when theyaskedClark the reason for that action,Clark admittedlysaidthat hedid not wantmen about who frequented the taverns duringthe lunch hour.This clearlywas notthe basis for the decision reached by Clark andKrienke some 10 days before July 6, because the tavern incident, assuming that it hap-pened as Clark testified, did not occuruntilJuly 5 or 6. As I have noted, while there issome suspicionthat Dickinsonand Kelchwere the victims of discriminatory action byRespondent,suspicion is not proof,and a finding of violationcannot be predicated onsuspicion alone.Punchand Judy Togs,Inc., of California,85 NLRB 499. In view of myconclusion, set forth above, that the General Counsel has failed to establish, by a pre-ponderance of the evidence, that Respondentwas awareof the concerted activities engagedin by the employees involved, I make no finding as to whether or not Dickinson and Kelchwere in fact terminatedfor cause.712-548-64-vol. 142-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case,I recommend that the complaint herein be dismissedin its entirety.Philadelphia Typographical Union,Local No. 2andPhiladel-phia Inquirer,Division of Triangle Publications, Inc.Philadelphia Typographical Union,Local No. 2andNewspaperGuild of Greater Philadelphia.'Cases Nos. 41-CD-77 and 4-CD-78.April 16, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act followingcharges filed by Philadelphia Inquirer, Division of Triangle Publica-tions, Inc., herein called the Employer, and Newspaper Guild ofGreater Philadelphia, herein called the Guild, against PhiladelphiaTypographical Union, Local No. 2, herein called the Typographers,alleging that the Typographers induced or encouraged employees ofthe Employerto refuseto handle or work on certain goods, articles, ormaterials and to refuse to perform certain services with an object offorcing or requiring the Employerto assignparticular work to em-ployees whoare membersof the Typographers, rather than to em-ployees who are members of the Guild.A duly scheduled hearing washeld before Katherine W. Neel, hearing officer, on various dates be-tween November 2,1961, and May 4,1962. The Employer, the Typog-raphers, the Guild, Photo-Engravers Union No. 7, InternationalPhoto Engravers Union of North America, AFL-CIO, herein calledthe Photo Engravers, and, International Typographical Union, AFL-CIO, herein called the ITU, all appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing upon the issues.'The rul-3The charge in Case No.4-CD-77, filed by the Employer against the Typographers, re-lated to the operation of the !darkroom in connection with the photocomposition process.The charge in Case No. 4-CD-78, filed by the Guild against the Typographers, related tothe same darkroom work as well as to certain"paste-up" work.On November 20, 1961,the Regional Director dismissed those portions of the charge in Case No.4-CD-78 relatingto "paste-up" work, leaving in effect only those portions dealing with darkroom work.Since the remaining portions of the two charges thus involved identical work, the Re-gional Director consolidated the two cases.9At the hearing, various parties excepted to the hearing officer's granting of motionsto intervene by the Photo Engravers and the ITU. Since the Photo Engravers was aparty to a then-current contract with the Employer under which it claimed some of thework in dispute and since the Respondent in this proceeding is a local of the ITU, we findthat the motions to intervene were properly granted. Subsequent to the hearing, theEmployer and the Typographers requested oral argument before the Board.As the recordand briefs adequately present the issues and positions of the parties,the requests for oralargument are denied.142 NLRB No. 1.